Citation Nr: 0209488	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

(The issues of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), a back disorder and a skin disorder as well 
as entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral pes planus will be the 
subject of a later decision.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  Vietnam service is indicated by the evidence of 
record.

This appeal arises from a February 1995 decision of the 
Department of veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) which denied the veteran's claim of 
entitlement to service connection for a skin disorder.

Additional development 

As will be explained below, the Board is reopening the 
veteran's claim of entitlement to service connection for a 
skin condition.  The Board will undertake additional 
development as to that issue.  The Board is also undertaking 
additional development as to the issues of entitlement to 
service connection for a psychiatric disorder, including 
PTSD, and a back disorder, as well as entitlement to a 
disability rating in excess of 10 percent for bilateral pes 
planus, pursuant to authority granted in recent regulatory 
changes.  See Board of Veterans' Appeals: Obtaining Evidence 
and Curing Procedural Defects Without Remanding, 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903].  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a skin condition disability was originally denied by the 
RO in a rating decision dated in March 1993.  He did not 
appeal that decision.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disability has 
been received since the March 1993 rating action.


CONCLUSION OF LAW

The March 1993 rating decision which denied the veteran's 
claim of entitlement to service connection for a skin 
disability is final.  The veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a skin disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed skin 
disorder, which was initially documented in April 1992, had 
its onset during service.

In a March 1993 rating decision, the RO denied entitlement to 
service connection for a skin disorder, claimed as "jungle 
rot" on both feet.  The veteran was notified of that 
decision and did not appeal.  In June 1994, he again claimed 
entitlement to service connection for a fungal infection of 
the skin, which he related to "exposure to Agent Orange".  In 
a February 1995 rating decision the RO denied entitlement to 
service connection for a skin condition, claimed as  due to 
exposure to Agent Orange.  The veteran perfected an appeal as 
to the February 1995 RO decision.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that although the veteran bases his 
subsequent claim on another theory of etiology, VA is 
precluded from considering the substantive merits of the 
subsequent claim for the same disability unless the veteran 
submits new and material evidence.  Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  Therefore, although the RO interpreted 
the veteran's subsequent claim for a skin disorder as a claim 
based on exposure to Agent Orange, and denied the claim on 
that basis, the February 1995 decision in fact constituted a 
re-adjudication of a previously denied claim for service 
connection for a skin disorder.  

In denying service connection for a skin disorder in February 
1995, the RO did so without determining whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  Regardless of the RO's disposition of the 
claim, however, the Board is precluded from considering the 
substantive merits of the claim in the absence of a Board 
finding that new and material evidence has been submitted.  
It is now well-settled law that the submission of new and 
material evidence by claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to the reexamination 
of the appellant's claim by the RO and the Board. The Board 
is obligated by law to conduct a de novo review as to this 
matter. 
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).   The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder.

In the interest of clarity, the Board will initially provide 
the pertinent law and regulations, to include a discussion 
the applicability of the Veterans Claims Assistance Act of 
2000 (the VCAA).  The Board will then analyze the veteran's 
claim and render a decision.

Relevant law and regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  38 C.F.R. § 3.303(d).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  The 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, § 201, 115 Stat. 976 (2001) (to be codified at 
38 U.S.C.A. § 1116).  When such a veteran develops chloracne 
to a degree of 10 percent or more within one year following 
the last day on which he was exposed to an herbicide agent, 
the disorder shall be presumed to have been incurred during 
service.  38 C.F.R. §§ 3.307, 3.309(e).  In addition, the 
United States Court of Appeals for the Federal Circuit has 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection based 
on radiation exposure with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
  
According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [now codified at 
38 U.S.C.A. § 5103A].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

In this case, the RO informed the veteran of the evidence 
needed to substantiate his claim in June 1994, by notifying 
him of the need to submit new and material evidence 
pertaining to a skin disorder, and the requirements for 
establishing service connection for a disorder based on 
exposure to Agent Orange.  The RO provided the veteran a 
statement of the case in November 1995, and supplemental 
statements of the case in November 1996 and November 2000.  
In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran each time 
his case was sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection.

Analysis
New and Material Evidence

The Board notes as an initial matter that the definition of 
"material evidence" was revised in August 2001 to require 
that the newly submitted evidence relate to an unestablished 
fact necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156).  The change in the law, 
however, pertains only to claims filed on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

According to the law applicable to this claim, evidence was 
considered to be "new" if it was not previously submitted 
to agency decisionmakers and it was not cumulative or 
redundant.  The evidence was "material" if it bore directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it was so significant that it had to 
be considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (1994).  New evidence could be found to be 
material if it provided "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209, 214 (1999), rev'd on other grounds, 229 F.3d 
1369 (Fed. Cir. 2000).  

The RO denied entitlement to service connection for "jungle 
rot" in March 1993.  The evidence then of record included 
the veteran's service medical records, which show that he was 
treated for tinea cruris in August 1971 and July 1973, for 
folliculitis barbae on six occasions from February 1972 to 
July 1973, and for tinea pedis in August 1972 and September 
1972.  There is no pertinent medical evidence for 
approximately twenty years thereafter.  A VA examination in 
December 1992 revealed no evidence that the veteran then had 
any skin disorder.  In its march 1993 decision, the RO in 
essence determined that the veteran's skin problems during 
service were temporary and acute and that they resolved 
without residuals.  The veteran did not appeal that decision, 
which is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence received subsequent to the March 1993 decision 
includes a June 1995 VA medical examination, which revealed 
that the veteran then had tinea pedis.  In addition, VA 
treatment records indicate that he was treated for tinea 
pedis in April 1992, September 1992 and February 1997, and 
for tinea cruris in April 2000.   

The Board finds that this evidence is new, in that the 
evidence of record in March 1993 did not indicate that the 
veteran currently had a skin disorder.  The evidence is also 
material because it bears directly and substantially on the 
issue being considered, that being whether the veteran 
currently has a skin disorder that is related to service.  
Although the Board cannot make medical determinations on its 
own, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
is obvious that the same disability, tinea pedis and tinea 
cruris, was identified in service and recently.  The Board 
finds, therefore, that evidence that is both new and material 
has been submitted, and the claim of entitlement to service 
connection for a skin disorder is reopened.
Duty to assist

The Board has determined that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a skin disorder.  As noted above, once a claim 
has been reopened, the duty to assist provisions of the VCAA 
come into play.  See 38 U.S.C.A. § 5103A.

The statute provides that VA will make reasonable efforts to 
help a veteran obtain evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2001); Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2002) [codified at 38 C.F.R. § 3.159].

Although the evidence received since March 1993 is new and 
material, it is not sufficient to allow a decision on the 
merits because there is no clear nexus opinion as to whether 
the veteran currently has an skin disorder that is 
etiologically related to service.  Consequently, additional 
development will be undertaken as to the issue of entitlement 
to service connection for a skin condition, specifically a 
nexus opinion, in addition to other issues on appeal.


ORDER

The veteran's claim of entitlement to service connection for 
a skin condition is reopened; to this extent, the appeal is 
granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

